Citation Nr: 9919952	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-26 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a lung disorder claimed 
to be secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served with the Merchant Marine during World War 
II.  The service department certified the following dates as 
active duty for VA purposes:  July 13, 1943, to August 31, 
1943; September 13, 1943, to February 1, 1944; February 4, 
1944 to May 13, 1944; May 27, 1944, to September 7, 1944; 
September 15, 1944 to June 27, 1945; and August 9, 1945, to 
August 15, 1945.  This represents qualifying service of 
approximately 1 year, 10 months.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating action by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania 
Regional Office (RO), denying the veteran entitlement to 
service connection for a lung condition as a result of 
asbestos exposure.


FINDING OF FACT

The veteran's lung disorder is not due to asbestos exposure 
in service or other disease or injury in service.


CONCLUSION OF LAW

A lung disorder claimed as secondary to asbestos exposure was 
not incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
entitlement to service connection for a lung disorder is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is not inherently 
implausible.  The Board is also satisfied with regard to this 
claim that all relevant facts have been properly developed 
and that the clinical data on file are sufficient for a fair 
and equitable determination of the matter at hand.

Several attempts by the RO secure Merchant Marine medical 
records pertaining to the veteran have been unsuccessful.  In 
view of the veteran's statement on his February 1997 
Application for Compensation and Pension indicating that he 
received no treatment of any kind in service, the Board is of 
the opinion that further efforts in this regard would be 
fruitless.

In order for service connection to be granted, it must be 
shown that there is a disability present, which is the result 
of disease or injury, which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  A showing of incurrence may be 
established by affirmatively showing inception in service, 
and each disability must be considered on the basis of the 
places, types and circumstances of service as shown by 
service record.  Service connection may be established for 
any disease diagnosed after discharge when all of the 
evidence including that pertinent to service establishes that 
it was incurred in service.  38 C.F.R. § 3.303.

Background

The veteran contends he was exposed to asbestos while serving 
as a Merchant Marine during World War II.  He argues that he 
now has a lung disorder as a result of this exposure.

The post service medical evidence includes a January 1996 
letter from a private physician, Alvin J. Schonfield, D.O., 
who reviewed a chest X-ray of the veteran for evidence of 
asbestosis.  Dr. Schonfield reported that the X-ray film 
revealed bilateral pleural thickening of a type seen 
following asbestos exposure and consistent with the diagnosis 
of pleural asbestosis.

In a letter dated in September 1996, Stanley L. Altschuler, 
M.D., F.C.C.P., reported that he had reviewed the veteran's 
records.  He noted that the veteran had a sea service history 
spanning some 6 years as a mariner in the steward department.  
He observed that the data reviewed included a separate 
roentgenographic interpretive report of chest films with 
findings of bilateral pleural thickening.  He commented that 
shipboard exposure to loose asbestos fibers during the 
veteran's "seafaring employment is amply indicative of his 
present malady being caused by the asbestos toxin exposure 
incident to his sailing occupation."  He concluded "to a 
reasonable degree of medical certainty" that the veteran 
suffers from asbestos-related pleural disease.

A private spirometric evaluation in May 1996 was interpreted 
to be normal.

The veteran was afforded a VA examination in April 1998 for 
the purpose of determining whether he has any respiratory 
disorder associated with exposure to asbestos.  On this 
examination, it was noted that the veteran worked in a steel 
mill for two years before entering the Merchant Marine.  In 
the mill he was exposed to a lot of dirt, dust, and smoke.  
In the Merchant Marine, he served on liberty ships both as a 
member of the deck crew and, on occasions, as a steward.  The 
veteran did not work in the engine or boiler rooms.  The 
veteran described seeing powdery dust coming from the walls 
of the ship and sometimes from pipe exposures when the ship 
was pitching in heavy seas.  He denied having directly worked 
with the asbestos as an insulating material.  It was noted 
that he continued in the Merchant Marine until 1950, after 
which he was employed as a social worker and then as a self-
employed insurance broker.

The veteran complained of a slow but progressive decline in 
his exercise status with inability to climb stairs or walk 
quickly.  The veteran said that he was a lifelong nonsmoker.  
On physical examination of his chest, breath sounds were 
slightly diminished, but there were no wheezes, rales or 
rhonchi.  Pulmonary function studies yielded a vital capacity 
of 4.1, which was 111 percent of predicted, an FEV-1 of 2.98 
which was 112 percent of predicted and a FEV-1 to FVC ratio 
of 66 percent with a predicted value of 67 percent; total 
lung capacity was 6.43 or 104 percent of predicted.  The DLCO 
was 8.2, which was 50 percent of predicted.

Chest X-rays revealed evidence of a mild degree of 
hyperinflation.  There was a very faint thickening of the 
pleural stripe along the right lateral chest wall in the 
midlung zone.  The pleural surface on the left side appeared 
to be normal.  There were no infiltrates or increased 
interstitial markings in the lung field and the costophrenic 
angles were very sharp and well defined.  The examiner 
reported his diagnoses as:

1.  Normal pulmonary function studies 
with in isolated decline in the DLCO.

2.  History of asbestos exposure of mild 
degree for approximately three years.  
Typically, this is insufficient to 
produce asbestosis or pulmonary fibrosis 
as a consequence of asbestos exposure.

3.  Unilateral pleural thickening.  The 
differential diagnosis of this 
radiographic abnormality includes 
infection and asbestos exposure.  By 
history, he has never had a clear-cut 
pneumonia; however, an infectious cause 
for the pleural thickening cannot be 
entirely excluded.

The examiner added that the information revealed by the 
examination was insufficient for him to make a clear-cut 
diagnosis of asbestosis.  He noted that this condition 
requires a history of significant asbestos exposure and the 
presence of interstitial infiltrates on chest X-ray 
associated with decrease in lung volumes and possibly flow 
rates.  He observed that at the present time the veteran has 
nominal lung volumes on chest X-ray and pulmonary function 
studies and no evidence of interstitial infiltrates.

The examiner added that an addendum to the above diagnosis 
should include probable asthma based on a history of 
prolonged symptoms of bronchitis during the winter months.




Analysis

The Board notes that there are no special laws or regulations 
with regard to claims for service connection for asbestosis 
and other related asbestos-related diseases.  However, the VA 
has issued administrative guidelines for consideration by 
RO's when reviewing such claims.  These guidelines are 
currently found in VA ADJUDICATION PROCEDURE MANUAL M21-1, Part 
VI, Chapter 7, Paragraph 7.21 (previously, the guidelines 
were in DVB Circular 21-88-8).  The guidelines provide, in 
part, that the clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
disease; that rating specialists are to develop any evidence 
of asbestos exposure before, during and after service; and 
that a determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.  Again, these guidelines are not a legal 
presumption for service connection.  See Ashford v. Brown, 10 
Vet. App. 120 (1997); McGinty v. Brown, 4 Vet. App. 428 
(1993).

The veteran's only recognized active service in the Merchant 
Marine for VA purposes is the certified ocean-going voyages 
between July 1943 and August 1945 noted above.  38 C.F.R. 
§ 3.7(x) (15) (1998).  He had several additional years' 
service in the Merchant Marine but such is not recognized as 
active service for VA purposes as it has not been certified 
as active service by the service department.  38 C.F.R. 
§ 3.203 (1998); Duro v. Derwinski, 2 Vet. App. 530 (1992).  
Events which occurred during the veteran's Merchant Marine 
service, not certified by the service department, including 
any asbestos exposure therein, are not a basis for service 
connection.

The evidence in this case fails to show the presence of a 
chronic lung disorder until many decades after service and 
there appears to be no basis to link any current lung 
disability to service unless it is due to alleged asbestos 
exposure therein.  There are no medical or other records to 
corroborate the veteran's allegation of asbestos exposure in 
service.

Dr. Altschuler has opined that the veteran suffers from 
asbestos-related pleural disease.  He has further indicated 
that the veteran's limited exposure to loose asbestos fibers 
as a steward in the Merchant Marine was sufficient to cause 
this disorder.  The VA examiner in April 1998 noted that the 
veteran's history of mild exposure to asbestos was 
insufficient to produce asbestosis.  However, he also 
indicated that pleural thickening affecting the veteran's 
right lung and the veteran's reduction in diffusion capacity 
noted on pulmonary function testing could be the result of 
asbestos exposure.

The opinion of Dr. Altschuler is clear in attributing the 
veteran's current lung findings to asbestos exposure during 
his "sea service history span[ning] some 6 years."  The 
opinion of the VA examiner in April 1998 while not decisively 
rebutting this opinion, nevertheless indicated the veteran 
had at worst a mild degree of asbestos exposure insufficient 
to produce asbestosis or pulmonary fibrosis and, further, 
that his pleural thickening could be due to other causes.

The Board finds the evidence in its entirety does not show 
that it is at least as likely as not that the veteran's 
current lung disorder is the result of asbestos exposure 
occurring specifically during his countable Merchant Marine 
service of less than two years.  He had about five years of 
Merchant Marine service that is not certified as active 
military service, as well as two years in a steel mill.  Here 
we observe that the veteran has denied working directly with 
asbestos.  Additionally, his shipboard duty during his 
recognized military service did not lend itself to such 
exposure.  The M21-1 guidelines noted above are neither 
statutory nor regulatory in nature and, thus, can not be used 
against the veteran's claim.  The development specified in 
the guidelines has been completed to the extent possible.  
Here we observe that these guidelines list major occupations 
involving exposure to asbestos including insulation work, 
mining, milling and work in shipyards.  While this list is 
not exclusive, it nevertheless provides no bases for 
concluding that the veteran's duties aboard Merchant Marine 
vessels during his recognized periods of active duty exposed 
him to any significant degree of asbestos.  Moreover, the 
majority of the time during which he might have been exposed 
was not active military service.  Consequently, the Board is 
unable to conclude that service connection for a lung 
disorder secondary to asbestos exposure is warranted.

In reaching this decision the Board has considered granting 
the benefit of the doubt to the veteran, but does not find 
that the evidence is so evenly balanced as to warrant its 
application.


ORDER

Entitlement to service connection for a lung disorder claimed 
to be secondary to asbestos exposure is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

